This is the separate appeal of defendant Clem B. Altman from an order granting plaintiff a new trial after involuntary nonsuit in an action brought by the administrator of the estate of Sarah Shub, deceased, to recover damages for her death alleged to have been caused by negligence of the defendants, Altman, Martin Carroll and Kansas City, Missouri. It is one of the cases arising out of that unfortunate occurrence in Kansas City when several young people who were walking in the street (the sidewalk being obstructed) were run into from the rear by an automobile resulting in several being killed and others injured. [See Lindman v. Carroll, 308 Mo. 187, 271 S.W. 512.]
Respondent in his brief has expressly confessed error saying: "Appellant, Altman, upon the showing made in his brief, is entitled to a reversal of the order setting aside the nonsuit as to him and we will make no effort to longer hold him liable."
Therefore, the order granting plaintiff a new trial as to defendant Altman, is reversed and the cause remanded with directions to reinstate the judgment of nonsuit as to him. It is so ordered. All concur, except Graves, J., absent.